K&L GATES June 1, 2012 VIA EDGAR George J. Zornada D617.261.3231 F617.261.3175 george.zornada@klgates.com Mary Kay Frech Branch Chief Laura J. Riegel Senior Counsel Division of Investment Management Securities and Exchange Commission treet, N.E. Washington, DC 20549 RE: Salient MF Trust, et al. File No. 812-13978 Dear Ms. Frech and Ms. Riegel: As we have discussed, please consider this a request to withdraw the above-referenced exemptive application, file no. 812-13978.The above application was filed under Section 12(d)(1)(J) of the Investment Company Act of 1940 seeking exemption for certain transactions involving the Applicants from Sections 12(d)(1)(A) and 12(d)(1)(B) of the Act, under Section 6(c) of the Act for an exemption from Rule 12d1-2(a) under the Act, and under Sections 6(c) and 17(b) of the Act exempting certain transactions involving the Applicants from Sections 17(a)(1) and 17(a)(2) of the Act. Applicants intend to file a similar application in the future, once a new series of the Salient MF Trust has been formed that would rely on the requested fund of funds relief. Thank you for your attention to these matters.If you have any questions regarding these comments, please feel free to call either Michael Rohr, at (617) 951-9286, or me at (617) 261-3231. Sincerely, /s/ George J. Zornada George J. Zornada
